DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 “the first or second rotor” should be --the first rotor or the second rotor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second rotary member" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiyama (JP 2018132161).
Tomiyama discloses a torque fluctuation inhibiting device comprising: a first rotor (12) including an accommodation portion (12a), the first rotor (12) disposed to be rotatable (see ¶32); a second rotor (20) disposed to be rotatable with the first rotor (12) and be rotatable relative to the first rotor (12); a centrifugal element (21) disposed in the accommodation portion (12a) so as to be radially movable (see Fig 5), the centrifugal element (21) configured to receive a centrifugal force generated by rotation of the first (12) or second rotor; (20) and a cam mechanism (22) configured to receive the centrifugal force acting on the centrifugal element (21), the cam mechanism (22) further configured to convert the centrifugal force into a circumferential force directed to reduce rotational phase difference between the first rotor (12) and the second rotor (20), wherein the cam mechanism (22) includes a cam surface (21c) provided on the centrifugal element (21), and a cam follower (30) configured to make contact with the cam surface (21c), the cam follower (30) further configured to transmit a force therethrough between the centrifugal element (21) and the second rotor (20), and the centrifugal element (21) is further configured to be radially moved while rolling on an inner wall surface (unnumbered side walls of 12a) of the accommodation portion (12a).
Re claim 2, the cam follower (30) is further configured to roll on the cam surface (21c).
Re claim 4, the cam follower (30) is attached to the second rotor (20) in a state of being rotatable about a rotational axis thereof (see Fig 5).
Re claim 6, the cam follower (30) is a roller having a shape of a solid or hollow cylinder (see Fig 4).
Re claim 7, an input member (2); an output member (5) to which a torque is transmitted from the input member (2); and the torque fluctuation inhibiting device recited in claim 1 (see ¶28-¶57). 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180306270		state of the art
US 20180187745		state of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656